DETAILED ACTION
Status of Claims
•    The following is an office action in response to the communications filed 02/04/2021.
•    Claims 3, 15-21, and 23 have been canceled.
•    Claims 1, 12-13, 22, 24-25, and 27 have been amended.
•    Claims 1-2, 4-14, 22, and 24-27 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 02/04/2021, claims 22 and 24-27 are no longer considered to be distinct inventions and are no longer withdrawn.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No.62/287,151 filed 01/26/2016 has been received and acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, 22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2 and 4-14 are directed to a machine, and claims 22 and 24-27 are directed to a process.  Therefore, claims 1-2, 4-14, 22, and 24-27 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).  

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
a plurality of physical trading cards, each of the plurality of physical trading cards having unique characteristics; 
extracting information from the plurality of physical trading cards, assigning a unique ID tag to each of the plurality of physical trading cards; 
a plurality of corresponding electronic trading cards that are generated by the plurality of physical trading cards, each of the corresponding electronic trading cards being an image that corresponds to one of the plurality of physical trading cards, each of the corresponding electronic trading cards being assigned the same unique ID tag as the physical trading card to which the electronic trading card directly corresponds, 
a system where one or more of the plurality of corresponding electronic trading cards are available one or more sealed digital packs in a card marketplace on the system;
wherein the one or more of the plurality of corresponding electronic trading cards available from the card marketplace can be selectively stored by a first consumer via the system; and
wherein one or more of the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system are selectively shipped to the first consumer upon payment of a cost by the first consumer into the system.
The above limitations recite the concept of offering trading cards for purchase and sale.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Independent claims 22 and 27 recite similar limitations as claim 1, and as such, independent claims 22 and 27 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 22, and 27 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 22, and 27 recite additional elements, such as a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 22, and 27 merely invokes such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 22, and 27 merely recites a commonplace business method (i.e., offering trading cards for purchase and sale) being applied on a general purpose computer.  See MPEP Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 22, and 27 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 22, and 27 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 22, and 27 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 22, and 27, these claims recite additional elements, such as a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 22, and 27 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 22, and 27 specifying that the abstract idea of offering trading cards for 

Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 22, and 27 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 22, and 27 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2, 4-14, and 24-26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2, 4-14, and 24-26 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-5, 12-14, and 24-26 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 6-11 further recite the additional elements of digital containers and opening digital containers.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 6-11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 6-11 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent Alice/Mayo test, claims 1-2, 4-14, 22, and 24-27 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11, 13-14, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Linden et al. (US 20160361642 A1), hereinafter Linden, in view of previously cited We et al. (US 20130205255 A1), hereinafter We, in view of newly cited Ishihara (US 20020165794 A1), hereinafter Ishihara.

In regards to claim 1, Linden teaches an electronic distribution system for collectible items ([0069]), the electronic distribution system comprising: 
a plurality of physical trading cards, each of the plurality of physical trading cards having unique characteristics (Linden, see at least [0140], teaches “one or more trading cards or other items”; [0143] – “sampling data may then be used to detect one or more trading card candidates and/or unique codes”); 
a scanner that scans the plurality of physical trading cards, the scanner assigning a unique ID tag to each of the plurality of physical trading cards (Linden: [0024] – “one or more input streams (e.g., comprising images, videos, etc.) may be scanned for trading card candidates…upon detection of a trading card candidate”; [0027] – “Upon detecting the graphical representation of the unique code of the trading card, the graphical representation of the unique code may be processed based on a graphic coding scheme (e.g., a graphic decoding scheme that corresponds to the version of the trading card) to obtain the unique code”; the examiner notes that obtaining the unique code through detection is the scanner assigning the unique code);
a plurality of corresponding electronic trading cards that are generated by scanning the plurality of physical trading cards with the scanner, each of the corresponding electronic trading cards being an image that is generated from a direct scan by the scanner of one of the plurality of physical trading cards (Linden, see at least [0140], [0186], teaches “a camera, a scanner, or other input device associated with user device 106 may be used to capture an input scene comprising one or more trading cards or other items…as an example, a user may scan a physical copy of the trading card to add the trading card to the user's virtual trading card collection in a game (e.g., so that the virtual copy of the trading card may be utilized by the user in the game to carry out one or more objectives of the game)”),

a system application including one or more processors that are used such that one or more of the plurality of corresponding electronic trading cards are available in a card marketplace on the system application, the application being located on at least one device selected from a group consisting of (a) a phone, (b) a computer, and (c) a tablet; wherein the one or more of the plurality of corresponding electronic trading cards available from the card marketplace can be selectively stored online by a first consumer via the system application; and the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system application (Linden, see at least [0048], [0050], [0059], [0159], teaches “In one implementation, game system 104 may comprise a proprietary gameplay network system, such as…gameplay networks provided by Apple, Google, and Amazon, and/or another type of gameplay network system. In this implementation, a given game system 104 may be associated with a particular type of gaming console. Other types of game systems 104 using other types of gameplay networks may be used as well…User device 106 may comprise any type of mobile terminal, fixed terminal, or other device. As an example, user device 106 may comprise…a personal computer (e.g., a desktop computer, a laptop computer, etc.), a smartphone, a tablet computing device, and/or other device that can be used to interact with an instance of a video game. Users may, for  Game space subsystem 142 may, for example, provide a battle arena in which users may battle one another with their respective virtual trading cards, an in-game marketplace in which users may trade their respective virtual trading cards, etc.”).
Linden additionally teaches that the physical trading cards are the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system application (Linden: [0159] – “in one use case, after the corresponding virtual trading card is added to the user's virtual card collection, the user may utilize the virtual trading card to battle other users in the game, trade the virtual trading card with other users in the game for other in-game benefits (e.g., other virtual trading cards, virtual currency, or other benefits), etc. Game space subsystem 142 may, for example, provide a battle arena in which users may battle one another with their respective virtual trading cards, an in-game marketplace in which users may trade their respective virtual trading cards, etc.”; see also [0140]),
yet does not explicitly teach a system website where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system website; that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website.
However, We teaches a similar method of virtual trading cards, including where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and package of cards as if they were a tangible object”).
It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system, as taught in We, since the claimed invention is merely a 
Additionally, Ishihara teaches a similar trading card marketplace (Ishihara: [abstract]), including that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website (Ishihara: [0075] – “In a step 14 the user selects…pay by credit card...a credit card number is input and then, the OK button is depressed”; [0081] – “Thereafter, in a step S22…prints the name and the address of the user on the envelope (or a seal printed with the address and the name is attached to the envelope or the package), encloses the selected card pack and a voucher in the envelope and etc., and then, seals it. Thus, the envelope enclosing the card pack is delivered to the user by mail or carrier such as a parcel delivery service and etc. receiving a shipping request”; [0018] – “an electronic business transaction system for selling, on a web page opened on a server”).
It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website, as taught in Ishihara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of Ishihara, in order to smoothly perform an electronic business transaction of the trading card (Ishihara: [0012]).
The examiner notes that the limitation “so that the unique characteristics are fully viewable on each of the plurality of physical trading cards and each of the corresponding electronic trading cards” is merely an intended result and is accordingly granted little to no patentable weight.

In regards to claim 2, Linden/We/Ishihara teaches the system of claim 1. Linden further teaches wherein each of the plurality of physical trading cards is scanned to generate one of the plurality of corresponding electronic trading cards (Linden, see at least [0140], [0186], teaches “As an example, a user may scan a physical copy of the 

In regards to claim 4, Linden/We/Ishihara teaches the system of claim 1. Linden further teaches a plurality of digital-only trading cards that do not directly correspond with any of the plurality of physical trading cards (Linden, see at least [0118], teaches “electronic copies of trading cards may be validated prior to printing and/or distributing the trading cards to mitigate the number of defective printed and/or distributed trading cards”).

In regards to claim 5, Linden/We/Ishiahara teaches the system of claim 4. Linden further teaches wherein one or more digital-only cards available in the card marketplace on the system application; and wherein any of the one or more digital-only trading cards are redeemable for one or more of the plurality of physical trading cards that do not directly correspond with any of the plurality of digital-only trading cards (Linden, see at least [0122-0123], teaches “In one use case, upon detecting the version icon of the trading card, validation subsystem 128 may determine a version identifier that corresponds to the version icon. The version identifier may be utilized to determine a set of unique codes against which a unique code of the trading card (e.g., that is graphically represented on the trading card) may be queried or compared…upon detecting the graphical representation of the unique code of the trading card, card validation subsystem 128 may process the graphical representation of the unique code based on a graphic coding scheme (e.g., a graphic decoding scheme that corresponds to the version of the trading card) to obtain the unique code. Once obtained, card validation subsystem 128 may determine whether the unique code of the trading card is one of the valid unique codes (e.g., one of the unique codes in a set of unique codes that corresponds to the version of the trading card). If the obtained unique code is one of the valid unique codes, card validation subsystem 128 may provide an indication that the trading card is valid (e.g., providing a notification to a user indicating that the trading card is valid, marking the trading card as valid and ready for printing and/or distribution, etc.)”),
yet Linden does not explicitly teach that the trading card system is a website. However, Ishihara teaches a trading card method (Ishihara: [abstract), including that the trading card system comprises a website (Ishihara: [0018] – “an electronic business transaction system for selling, on a web page opened on a server, a card pack in which a plurality of kinds of trading cards are randomly selected and enclosed in a pack”).


In regards to claim 6, Linden/We/Ishihara teaches the system of claim 4. Linden further teaches that electronic trading cards are a plurality of corresponding electronic trading cards and that digital trading cards are a plurality of digital-only trading cards (Linden, see at least [0186] and [0123]),
yet Linden does not explicitly teach wherein electronic and digital trading cards are collated to provide a plurality of digital containers. However, We teaches a similar method of virtual trading cards, including that electronic and digital trading cards are collated to provide a plurality of digital containers (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and package of cards as if they were a tangible object;” where, see at least [0028], “The fashion in which the server 110 determines the contents of a package may be determined in a variety of fashions, from a purely random distribution of cards to a predetermined selection of cards”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include included that electronic and digital trading cards are collated to provide a plurality of digital containers, as taught in We in the method for digital trading cards taught in Linden because the claimed invention is merely a combination of old, well-known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of We to the system of Linden would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the known technique of We to the combined system of Linden would have been recognized by one of ordinary skill in the art as resulting in an improved system that provides satisfaction and engagement to the user (We, see at least [0015]).

In regards to claim 7, Linden/We/Ishihara teaches the system of claim 6. Yet Linden does not explicitly disclose wherein each of the plurality of digital containers can be any of a digital pack, a digital box and a digital case. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine We with Linden for the reasons identified above with respect to claim 1.

In regards to claim 8, Linden/We/Ishihara teaches the system of claim 6. Yet Linden does not explicitly disclose wherein one or more of the plurality of digital containers on the system website and application are available in the card marketplace on the system website and application.
However, We further teaches wherein one or more of the plurality of digital containers on the system website and application are available in the card marketplace on the system website and application (We, see at least [0015-0016], teaches “driving them to acquire more packs of cards within the software either through continued use or play or by purchasing packs of cards in the software's virtual goods store;” and, see at least [0026-0027], teaches “Visual representations of boxes and pack(s) of cards generated by the server 110, as well as opening of these packages by the server 110 may result exposure of the package contents (e.g., cards in a pack) on a display device of the client device 105;” see also Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine We with Linden for the reasons identified above with respect to claim 1.

In regards to claim 9, Linden/We/Ishihara teaches the system of claim 8. Linden further teaches the corresponding electronic trading cards and the digital-only trading cards (Linden, see at least [0186] and [0123]),
yet Linden does not explicitly disclose wherein the electronic and digital trading cards within the one or more of the plurality of digital containers are revealed electronically when the one or more of the plurality of digital containers are opened. However, We further teaches wherein the electronic and digital trading cards within the one or more of the plurality of digital containers are revealed electronically when the one or more of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine We with Linden for the reasons identified above with respect to claim 1.

In regards to claim 11, the combination of Linden/We/Ishihara teaches the system of claim 1. Linden further teaches the plurality of corresponding electronic trading cards (Linden, see at least [0186] and [0123]), 
yet Linden does not explicitly disclose wherein electronic trading cards are collated into a plurality of digital containers. We, a similar method of virtual trading cards (see at least [0002]), teaches wherein electronic trading cards are collated into a plurality of digital containers (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and package of cards as if they were a tangible object;” where, see at least [0028], “The fashion in which the server 110 determines the contents of a package may be determined in a variety of fashions, from a purely random distribution of cards to a predetermined selection of cards”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein electronic trading cards are collated into a plurality of digital containers, as taught in We, in the method for digital trading cards taught in Linden because the claimed invention is merely a combination of old, well-known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of We to the combined system of Linden would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the known technique of We to the system of Linden would have been recognized by one of ordinary skill in the art as resulting in an improved system that provides satisfaction and engagement to the user (We, see at least [0015]).

In regards to claim 13, Linden/We/Ishihara teaches the system of claim 1. Linden further teaches wherein the corresponding electronic trading cards that directly correspond with the one or more of the plurality of physical trading cards are retained by the first consumer (Linden, see at least [0159], teaches “As an example, if a unique code of a physical trading card is obtained during a user's game session, virtual card collection subsystem 144 may obtain a virtual trading card corresponding to the physical trading card based on the unique code of the physical trading card, and add the corresponding virtual trading card to the user's virtual card collection in the game (e.g., by associating the corresponding virtual trading card with the user's identifier associated with the user's account). In one use case, after the corresponding virtual trading card is added to the user's virtual card collection, the user may utilize the virtual trading card to battle other users in the game, trade the virtual trading card with other users in the game for other in-game benefits (e.g., other virtual trading cards, virtual currency, or other benefits), etc. Game space subsystem 142 may, for example, provide a battle arena in which users may battle one another with their respective virtual trading cards, an in-game marketplace in which users may trade their respective virtual trading cards, etc”),
yet Linden does not explicitly disclose that the cost paid by the first consumer includes the one or more of the plurality of physical trading cards being received by the first consumer by the first consumer paying a fee into the system website and application. However, Ishihara teaches a similar trading card method (Ishihara: [abstract]), including the cost paid by the first consumer includes the one or more of the plurality of physical trading cards being received by the first consumer by the first consumer paying a fee (Ishihara: [0075] – “In a step 14 the user selects…pay by credit card...a credit card number is input and then, the OK button is depressed”; [0081] – “Thereafter, in a step S22…prints the name and the address of the user on the envelope (or a seal printed with the address and the name is attached to the envelope or the package), encloses the selected card pack and a voucher in the envelope and etc., and then, seals it. Thus, the envelope enclosing the card pack is delivered to the user by mail or carrier such as a parcel delivery service and etc. receiving a shipping request”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ishihara with Linden for the reasons identified above with respect to claim 1.

In regards to claim 14, Linden/We/Ishihara teaches the system of claim 1. Linden further teaches a plurality of other physical collectible items that are distinct from the plurality of physical trading cards; and a 
yet Linden does not explicitly disclose that the trading card system is a website. However, Ishihara teaches a trading card method (Ishihara: [abstract), including that the trading card system comprises a website (Ishihara: [0018] – “an electronic business transaction system for selling, on a web page opened on a server, a card pack in which a plurality of kinds of trading cards are randomly selected and enclosed in a pack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ishihara with Linden for the reasons identified above with respect to claim 1.

In regards to claim 22, Linden teaches method for implementing an electronic distribution system for collectible items (Linden: [0069]), the method comprising the steps of:
manufacturing a plurality of physical trading cards, each of the plurality of physical trading cards having unique characteristics (Linden, see at least [0140], teaches “one or more trading cards or other items”; [0143] – “sampling data may then be used to detect one or more trading card candidates and/or unique codes”; [0021] – “one or more portions of a trading card that is to be printed may be provided to a printing system (e.g., a printing service, a printing server, a printer, etc.). Upon receipt of the trading card portions, the printing system may print the trading card to produce a physical copy of the trading card”); 

each of the corresponding electronic trading cards being displayable so that the unique characteristics are fully viewable on each of the plurality of physical trading cards and each of the corresponding electronic trading cards (Linden: [0075-0082] – “a graphical representation of a unique code that identifies a trading card may comprise one or more of: (1) a border of the trading card (or portions thereof) that is to be depicted on the trading card; (2) background items to be depicted on the trading card (e.g., scenery items or other items depicted in the background of the trading card); (3) a video game character (or aspects thereof) that is to be depicted on the trading card; (4) an in-game accessory (or aspects thereof) that is to be depicted on the trading card; [0186] – “a user may scan a physical copy of the trading card to add the trading card to the user's virtual trading card collection in a game (e.g., so that the virtual copy of the trading card may be utilized by the user in the game to carry out one or more objectives of the game); [0053] – “virtual trading cards (e.g., virtual representations of a trading card used within a video game)”; the examiner notes that the physical cards have the unique identifiers on them and the virtual cards are copies of the physical cards and therefor have the same unique ID tag); 
assigning a unique ID tag to each of the plurality of physical trading cards with the scanner and assigning the same unique ID tag to each of the corresponding electronic cards as the physical trading card to which the electronic trading card directly corresponds (Linden: [0024] – “one or more input streams (e.g., comprising images, videos, etc.) may be scanned for trading card candidates…upon detection of a trading card candidate”; [0027] – “Upon detecting the graphical representation of the unique code of the trading card, the graphical representation of the unique code may be processed based on a graphic coding scheme (e.g., a graphic decoding scheme that corresponds to the version of the trading card) to obtain the unique code”; [0075-0082] – “a graphical representation of a unique code that identifies a trading card may comprise one or more of: (1) a border of the trading card (or portions thereof) that is to be depicted on the trading card; (2) background items to be depicted on the trading card 
maintaining a system application including one or more processors that are used such that one or more of the plurality of corresponding electronic trading cards are available in a card marketplace on the system application, the application being located on at least one device selected from a group consisting of (a) a phone, (b) a computer, and (c) a tablet; selectively storing one or more of the plurality of corresponding electronic trading cards available from the card marketplace online by a first consumer via the system application; and the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system application (Linden, see at least [0048], [0050], [0059], [0159], teaches “In one implementation, game system 104 may comprise a proprietary gameplay network system, such as…gameplay networks provided by Apple, Google, and Amazon, and/or another type of gameplay network system. In this implementation, a given game system 104 may be associated with a particular type of gaming console. Other types of game systems 104 using other types of gameplay networks may be used as well…User device 106 may comprise any type of mobile terminal, fixed terminal, or other device. As an example, user device 106 may comprise…a personal computer (e.g., a desktop computer, a laptop computer, etc.), a smartphone, a tablet computing device, and/or other device that can be used to interact with an instance of a video game. Users may, for instance, utilize one or more user devices 106 to interact with card management system 102, game system 104, or other components of system 100…in one use case, after the corresponding virtual trading card is added to the user's virtual card collection, the user may utilize the virtual trading card to battle other users in the game, trade the virtual trading card with other users in the game for other in-game benefits (e.g., other virtual trading cards, virtual currency, or other benefits), etc. Game space subsystem 142 may, for example, provide a battle arena in which users may battle one 
Linden additionally teaches that the physical trading cards are the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system application (Linden: [0159] – “in one use case, after the corresponding virtual trading card is added to the user's virtual card collection, the user may utilize the virtual trading card to battle other users in the game, trade the virtual trading card with other users in the game for other in-game benefits (e.g., other virtual trading cards, virtual currency, or other benefits), etc. Game space subsystem 142 may, for example, provide a battle arena in which users may battle one another with their respective virtual trading cards, an in-game marketplace in which users may trade their respective virtual trading cards, etc.”; see also [0140]),
yet does not explicitly teach a system website where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system website; that one or more of the plurality of physical trading cards are selectively shipped to the first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website.
However, We teaches a similar method of virtual trading cards, including where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and package of cards as if they were a tangible object”).
It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system, as taught in We, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of We, in order to provide satisfaction and engagement to the user (We: [0015]).

It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website, as taught in Ishihara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of Ishihara, in order to smoothly perform an electronic business transaction of the trading card (Ishihara: [0012]).
The examiner notes that the limitation “so that the unique characteristics are fully viewable on each of the plurality of physical trading cards and each of the corresponding electronic trading cards” is merely an intended result and is accordingly granted little to no patentable weight.

In regards to claim 25, Linden/We/Ishihara teaches the method of claim 22. Linden further teaches wherein the corresponding electronic trading cards that directly correspond with the one or more of the plurality of physical trading cards are retained by the first consumer (Linden, see at least [0159], teaches “As an example, if a unique code of a physical trading card is obtained during a user's game session, virtual card collection subsystem 144 may obtain a virtual trading card corresponding to the physical trading card based on the unique code of the physical trading card, and add the corresponding virtual trading card to the user's virtual card collection in the game (e.g., by associating the corresponding virtual trading card with the user's identifier associated with the user's 
yet Linden does not explicitly disclose wherein the step of selectively shipping includes the first consumer paying a fee into the system website and application in order to receive the one or more of the plurality of physical trading cards. However, Ishihara teaches a similar trading card method (Ishihara: [abstract]), including wherein the step of selectively shipping includes the first consumer paying a fee into the system website and application in order to receive the one or more of the plurality of physical trading cards (Ishihara: [0075] – “In a step 14 the user selects…pay by credit card...a credit card number is input and then, the OK button is depressed”; [0081] – “Thereafter, in a step S22…prints the name and the address of the user on the envelope (or a seal printed with the address and the name is attached to the envelope or the package), encloses the selected card pack and a voucher in the envelope and etc., and then, seals it. Thus, the envelope enclosing the card pack is delivered to the user by mail or carrier such as a parcel delivery service and etc. receiving a shipping request”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ishihara with Linden for the reasons identified above with respect to claim 22.

In regards to claim 26, Linden/We/Ishihara teaches the method of claim 22. Linden further teaches a plurality of other physical collectible items that are distinct from the plurality of physical trading cards; and a plurality of corresponding electronic collectible items that are generated by scanning the plurality of physical collectible items; and one or more of the plurality of corresponding electronic collectible items are available in a collectible item marketplace on the system application (Linden, see at least [0028], [0159], teaches “Although implementations of the invention are described herein with reference to trading cards, it should be appreciated that other objects may be used in place of trading cards in other implementations. For example, other objects that may be used in place of trading cards may include, without limitation, figurines (e.g., action figures or other figurines), figurine accessories, real-world items that correspond to game items, or other objects. As an example, a graphical 
yet Linden does not explicitly disclose that the trading card system is a website. However, Ishihara teaches a trading card method (Ishihara: [abstract), including that the trading card system comprises a website (Ishihara: [0018] – “an electronic business transaction system for selling, on a web page opened on a server, a card pack in which a plurality of kinds of trading cards are randomly selected and enclosed in a pack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Ishihara with Linden for the reasons identified above with respect to claim 1.

In regards to claim 27, Linden teaches method for implementing an electronic distribution system for collectible items (Linden: [0069]), the method comprising the steps of:
manufacturing a plurality of physical trading cards, each of the plurality of physical trading cards having unique characteristics (Linden, see at least [0140], teaches “one or more trading cards or other items”; [0143] – “sampling data may then be used to detect one or more trading card candidates and/or unique codes”; [0021] – “one or more portions of a trading card that is to be printed may be provided to a printing system (e.g., a printing service, a printing server, a printer, etc.). Upon receipt of the trading card portions, the printing system may print the trading card to produce a physical copy of the trading card”); 
scanning the plurality of physical trading cards with a scanner to generate a plurality of corresponding electronic trading cards, each of the corresponding electronic trading cards being an image that is generated from a direct scan of one of the plurality of physical trading cards (Linden, see at least [0140], [0186], teaches “a camera, a scanner, or other input device associated with user device 106 may be used to capture an input scene comprising one or more trading cards or other items…as an example, a user may scan a physical copy of the trading card to add the trading card to the user's virtual trading card collection in a game (e.g., so that the virtual copy of the trading card may be utilized by the user in the game to carry out one or more objectives of the game)”),

assigning a unique ID tag to each of the plurality of physical trading cards with the scanner and assigning the same unique ID tag to each of the corresponding electronic cards as the physical trading card to which the electronic trading card directly corresponds (Linden: [0024] – “one or more input streams (e.g., comprising images, videos, etc.) may be scanned for trading card candidates…upon detection of a trading card candidate”; [0027] – “Upon detecting the graphical representation of the unique code of the trading card, the graphical representation of the unique code may be processed based on a graphic coding scheme (e.g., a graphic decoding scheme that corresponds to the version of the trading card) to obtain the unique code”; [0075-0082] – “a graphical representation of a unique code that identifies a trading card may comprise one or more of: (1) a border of the trading card (or portions thereof) that is to be depicted on the trading card; (2) background items to be depicted on the trading card (e.g., scenery items or other items depicted in the background of the trading card); (3) a video game character (or aspects thereof) that is to be depicted on the trading card; (4) an in-game accessory (or aspects thereof) that is to be depicted on the trading card; [0186] – “a user may scan a physical copy of the trading card to add the trading card to the user's virtual trading card collection in a game (e.g., so that the virtual copy of the trading card may be utilized by the user in the game to carry out one or more objectives of the game); [0053] – “virtual trading cards (e.g., virtual representations of a trading card used within a video game)”; the examiner notes that the physical cards have the 
generating a plurality of digital-only trading cards that do not directly correspond with any of the plurality of physical trading cards (Linden, see at least [0118], teaches “electronic copies of trading cards may be validated prior to printing and/or distributing the trading cards to mitigate the number of defective printed and/or distributed trading cards”);
maintaining a system application including one or more processors that are used such that one or more of the plurality of corresponding electronic trading cards are available in a card marketplace on the system application, the application being located on at least one device selected from a group consisting of (a) a phone, (b) a computer, and (c) a tablet; selectively storing one or more of the plurality of corresponding electronic trading cards available from the card marketplace online by a first consumer via the system application; and the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system application (Linden, see at least [0048], [0050], [0059], [0159], teaches “In one implementation, game system 104 may comprise a proprietary gameplay network system, such as…gameplay networks provided by Apple, Google, and Amazon, and/or another type of gameplay network system. In this implementation, a given game system 104 may be associated with a particular type of gaming console. Other types of game systems 104 using other types of gameplay networks may be used as well…User device 106 may comprise any type of mobile terminal, fixed terminal, or other device. As an example, user device 106 may comprise…a personal computer (e.g., a desktop computer, a laptop computer, etc.), a smartphone, a tablet computing device, and/or other device that can be used to interact with an instance of a video game. Users may, for instance, utilize one or more user devices 106 to interact with card management system 102, game system 104, or other components of system 100…in one use case, after the corresponding virtual trading card is added to the user's virtual card collection, the user may utilize the virtual trading card to battle other users in the game, trade the virtual trading card with other users in the game for other in-game benefits (e.g., other virtual trading cards, virtual currency, or other benefits), etc. Game space subsystem 142 may, for example, provide a battle arena in which users may battle one another with their respective virtual trading cards, an in-game marketplace in which users may trade their respective virtual trading cards, etc.”).

yet does not explicitly teach a system website where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system website; collating the electronic cards into a plurality of digital containers; that one or more of the plurality of physical trading cards are selectively shipped to the first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website.
However, We teaches a similar method of virtual trading cards, including 
where one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and package of cards as if they were a tangible object”); and
collating the electronic cards into a plurality of digital containers (We, see at least [0015], teaches “methods in which an interactive software displays virtual boxes and packs of trading cards (e.g., trading, collectible or other type of card as described in greater detail below) and mimics or emulates the visual and audio feedback received when opening real boxes and packs of cards and allows for the player to interact with and open the virtual boxes and 
It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that one or more of the plurality of electronic trading cards are available in one or more sealed digital packs in a card marketplace on the system and collating the electronic cards into a plurality of digital containers, as taught in We, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of We, in order to provide satisfaction and engagement to the user (We: [0015]).
Additionally, Ishihara teaches a similar trading card marketplace (Ishihara: [abstract]), including that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website (Ishihara: [0075] – “In a step 14 the user selects…pay by credit card...a credit card number is input and then, the OK button is depressed”; [0081] – “Thereafter, in a step S22…prints the name and the address of the user on the envelope (or a seal printed with the address and the name is attached to the envelope or the package), encloses the selected card pack and a voucher in the envelope and etc., and then, seals it. Thus, the envelope enclosing the card pack is delivered to the user by mail or carrier such as a parcel delivery service and etc. receiving a shipping request”; [0018] – “an electronic business transaction system for selling, on a web page opened on a server”).
It would have been obvious to one of ordinary skill in the art to include in trading card method, as taught by Linden, the ability that that one or more of the plurality of physical trading cards are selectively shipped to a first consumer upon payment of a cost by the first consumer into the system website and application; where the system comprises a website, as taught in Ishihara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of Ishihara, in order to smoothly perform an electronic business transaction of the trading card (Ishihara: [0012]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Linden, in view of We, in view of Ishihara, in view of previously cited Carter, “Unopened Baseball Cards: True Test of Willpower, Patience,” Sports Collector Daily, hereinafter Carter. 

In regards to claim 10, Linden/We/Ishihara teaches the system of claim 8. Linden further teaches wherein any of the one or more trading cards on the system application can be stored, traded, or sold (Linden, see at least [0159], teaches “an in-game marketplace in which users may trade their respective virtual trading cards),
	yet Linden does not explicitly disclose that the trading cards comprise a plurality of digital containers on the system website; and that a container of trading cards may be sold without opening the one or more of the containers of trading cards.
However, We further teaches the trading cards are the one or more of the plurality of digital containers on the system website, and opening the one or more of the plurality of digital containers (We, see at least [0026], [0028-0029], teaches “Visual representations of boxes and pack(s) of cards generated by the server 110, as well as opening of these packages by the server 110 may result exposure of the package contents (e.g., cards in a pack) on a display device of the client device 105”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine We with Linden for the reasons identified above with respect to claim 6. 
Additionally, Carter, a similar method of selling trading cards (see at least pg. 2, ¶ 2-3), teaches a container of trading cards may be sold without opening the one or more of the containers of trading cards (Carter, see at least pg. 2, ¶ 2-3, teaches that unopened packs of collectible cards are sold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include included the unopened packs of cards in Carter in the method for digital trading cards taught in Linden because the claimed invention is merely a combination of old, well-known elements, and in combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill .

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Linden, in view of We, in view of Ishihara, in view of newly cited Gattis et al. (US 20080228636 A1), hereinafter Gattis. 

In regards to claim 12, Linden/We/Ishihara teaches the system of claim 1. Linden further discloses that a corresponding virtual items are the corresponding electronic trading cards available to the first consumer from the system website and application and a physical item is the physical trading card that directly corresponds with the one of the corresponding electronic trading cards (Linden, see at least [0140], [0186]). 
Yet Linden does not explicitly teach the cost paid by the first consumer includes one of the corresponding virtual items available to the first consumer purchased from the system website and application being redeemed by the first consumer in order to receive the physical item. Gattis further teaches virtual objects associated with physical objects (Gattis: [0026]), including that the cost paid by the first consumer includes one of the corresponding virtual items available to the first consumer purchased from the system website and application being redeemed by the first consumer in order to receive a physical item (Gattis, see at least [0026], teaches “Embodiments may also be implemented where virtual objects become associated with physical objects. For example, when any of the virtual objects 104, 106, 108 and 110 are purchased by dragging them to the physical object 102, the purchased virtual objects may become associated with the physical object 102. Thus for example, in one embodiment the physical object 102 may be redeemed for goods or services represented by virtual objects purchased using the physical object 102”).
It would have been obvious to one of ordinary skill in the art to include in the distribution method, as taught by Linden, the ability that the cost paid by the first consumer includes one of the corresponding virtual items available to the first consumer purchased from the system website and application being redeemed by the first consumer in order to receive a physical item, as taught by Gattis, since the claimed invention is merely a 

In regards to claim 24, Linden/We/Ishihara teaches the method of claim 22. Linden further discloses that a corresponding virtual items are the corresponding electronic trading cards available to the first consumer from the system application and a physical item is the physical trading card that directly corresponds with the one of the corresponding electronic trading cards (Linden, see at least [0140], [0186]). 
Yet Linden does not explicitly teach the step of selectively shipping includes the first consumer redeeming one of the corresponding virtual items into the system website and application that the first consumer obtained from the system website and application in order to receive the physical item. Gattis further teaches virtual objects associated with physical objects (Gattis: [0026]), including the step of selectively shipping includes the first consumer redeeming one of the corresponding virtual items into the system website and application that the first consumer obtained from the system website and application in order to receive the physical item (Gattis, see at least [0026], teaches “Embodiments may also be implemented where virtual objects become associated with physical objects. For example, when any of the virtual objects 104, 106, 108 and 110 are purchased by dragging them to the physical object 102, the purchased virtual objects may become associated with the physical object 102. Thus for example, in one embodiment the physical object 102 may be redeemed for goods or services represented by virtual objects purchased using the physical object 102”).
It would have been obvious to one of ordinary skill in the art to include in the distribution method, as taught by Linden, the ability that the step of selectively shipping includes the first consumer redeeming one of the corresponding virtual items into the system website and application that the first consumer obtained from the system website and application in order to receive the physical item, as taught by Gattis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Linden, to include the teachings of Gattis, in order to improve efficiency (Gattis: [0003], [0005]).

Response to Arguments
Applicant’s arguments, filed 02/04/2021, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims are eligible over Step 2A, Prong 1 because the claims “are directed to an electronic distribution system and are not directed to methods of organizing human activity.” (Remarks pages 11-12). The examiner disagrees. The claim limitations recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors and accordingly fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG. Specifically, the claims are related to sales activities and behaviors because the claims revolve around a card marketplace and involve cards being shipped to a consumer after a consumer provides payment. This is further illustrated in the Specification, paragraph [0009], describing how a consumer may provide payment in order to receive goods. Furthermore the “distribution system” is a marketplace, which encompasses sales activities and behaviors. That there are additional elements incorporated into the claims does not preclude the claims from reciting an abstract idea.	
	Applicant argues the claims are integrated into a practical application because the claims are “tied to the practical application of improving electronic distribution systems and methods through the use of a hybrid system including scanners that generate new data from physical collectibles that do not exist on any electronic distribution system… the electronic collectible item distribution system and method of the present application remedies problems of prior electronic collectible distributions. The invention of the present application is more than a trading card system, application, website - it specifically utilizes a trading card "hybrid" system that necessarily includes scanning to capture unique characteristics of physical cards that would not otherwise be available in the marketplace… the specification need not explicitly set forth the improvement.” Remarks pages 12-13. The examiner disagrees. Initially, the examiner disagrees with Applicant’s assessment that the specification need not explicitly set forth a technical improvement.  The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the 
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of a trading card marketplace. This is illustrated in specification paragraph [0002] which discusses trading card marketplaces. Although the claims include computer technology such as a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to 

Applicant argues the claims provide significantly more because “the claims overcome the technical problems of electronic distribution systems that are missing physical trading cards that lack corresponding electronic counterparts...These unconventional, technical features (e.g., generating new corresponding electronic collectibles that retain the physical characteristics/unique qualities of the corresponding physical collectible so that the physical characteristics/unique qualities of the corresponding physical collectible are visible) have not been "proven by clear and convincing evidence", Berkheimer Memo at page 12, as no evidence of these features has been provided and the rejection has not been expressly supported in writing with evidence… Applicant respectfully rebuts the assertion that scanning in the present disclosure amounts to merely a pre-solution activity” (Remarks pages 13-15). The examiner disagrees. Initially, the examiner notes that the examiner has not commented on whether the claims are well-understood, routine, and conventional. Further, the examiner notes that the examiner has not commented on whether scanning represents extra-solution activity and whether the claims are well-understood, routine, and conventional. With respect to Applicant’s assertion that the claims provide a technical solution, as discussed above, the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of a trading card marketplace. This is illustrated in specification paragraph [0002] which discusses trading card marketplaces. Although the claims include computer technology such as a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the 

Applicant argues that claims 22 and 24-27 are eligible for the same reasons as those with respect to claim 1. Remarks page 15. The examiner disagrees. Claim 1 is not eligible for the reasons set forth in this response to arguments section, as well as for the reasons set forth in the 101 rejection above. Claims 22 and 24-27 are ineligible for the same reasons.

35 U.S.C. § 103
Applicant’s arguments regarding the prior art rejections (Remarks pages 14-20) have been considered but are moot because they do not apply to all of the references being used in the current rejection.
 Applicant argues that Linden/Gatzios does not teach “wherein one or more of the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system website and application are selectively shipped to the first consumer upon payment of a cost by the first consumer into the system website and application.” Remarks pages 15-19. While the examiner acknowledges that the combination of Linden and Gatzios does not teach selectively shipping the cards, the examiner notes that Applicant’s amendments have necessitated a new grounds of rejection and a new reference has been cited to teach selectively shipping the cards.
Applicant argues the dependent claims are allowable for the same reasons as detailed above. (Remarks pages 18-20). The examiner disagrees. The dependent claims are not allowable for the same reasons as detailed in the 103 rejection above, as well as in the paragraphs of this response to remarks section.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625